Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities: “the second number” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 16-26 and 39-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2020/0313818).
Regarding claim 1, Wu discloses a method of wireless communication performed by a transmitter user equipment (UE) (fig. 1), comprising: determining a first demodulation reference signal (DMRS) pattern for a first slot allocated for transmission over a sidelink between the 
Regarding claim 16, Wu discloses a method of wireless communication performed by a receiver user equipment (UE) (fig. 1), comprising: determining a first demodulation reference signal (DMRS) pattern for a first slot allocated for data reception over a sidelink between the receiver UE and a transmitter UE (para. 61 and fig. 3, especially step 306; note: DMRS configuration(s) indicator), wherein the first DMRS pattern is determined based at least on the first slot having a first slot format of two or more slot formats(para. 63-64 and fig. 5; note: DMRS location based on the number of full/partial PSSCH symbols in the slot; fig. 2 and para. 47-49; note: time (symbol) and frequency (subcarrier) distribution of DMRS patterns), and wherein the first slot format specifies at least a first number of orthogonal frequency-division multiplexing (OFDM) symbols available for sidelink transmission (fig. 5, items 502A, 502B and 502D; note: 10 symbols for PSSCH transmission - para. 63,penultimate sentence); and receiving, from the transmitter UE, DMRS in the first slot according to the first DMRS pattern (para. 67-68; fig. 3, steps 302-306).  
Regarding claims 2 and 20, Wu discloses the method of claim 1, wherein the first DMRS pattern is one of a first set of DMRS patterns specified for the first slot format (para. 67, especially last sentence; note: different DMRS patterns available for the slot; paras. 63-64, 66 and 68), and the method of claim 16, wherein the first DMRS pattern is one of a first set of DMRS patterns specified for the first slot format (para. 67, especially last sentence; note: different DMRS patterns available for the slot; paras. 63-64, 66 and 68).    
Regarding claims 3 and 17, Wu discloses the method of claim 2, further comprising: transmitting, to the receiver UE, an index value of the first DMRS pattern, and the method of claim 16, wherein the determining comprises: receiving, from the transmitter UE, an index value of the first DMRS pattern; and determining the first DMRS pattern based on the index value (para. 66-68; note: TxC for a DMRS pattern (e.g., “6x1”) or bitmap for DMRS patterns/configurations; note: index value indicating and corresponding to symbols and subcarriers by convention).  
Regarding claims 4 and 18, Wu discloses the method of claim 3, wherein the transmitter UE transmits the index value to the receiver UE in sidelink control information (SCI), and the method of claim 17, wherein the receiver UE receives the index value from the transmitter UE in sidelink control information (SCI) (para. 67, especially last sentence).  
Regarding claims 5 and 19, Wu discloses the method of claim 2, further comprising: determining a second DMRS pattern for a second slot allocated for transmission over the sidelink (paras. 63 and 66-68), wherein the second DMRS pattern is determined based at least on the second slot having the first slot format (fig. 5 and para. 63; note: several slots 502A, 502B and 502D having a format of 10 PSSCH symbols); and transmitting, to the receiver UE, DMRS in the second slot according to the second DMRS pattern (para. 67-68; fig. 3, steps 302-306; note: 
Regarding claims 6 and 21, Wu discloses the method of claim 2, wherein a number of OFDM symbols allocated to DMRS (fig. 2), a location of OFDM symbols allocated to DMRS (fig. 2) DMRS type (note: no citation included for this alternative), or any combination thereof is different for each DMRS pattern in the first set of DMRS patterns (paras. 63 and 66-68), and the method of claim 20, wherein a number of OFDM symbols having DMRS (fig. 2), a location of OFDM symbols having DMRS (fig. 2), DMRS type (note: no citation included for this alternative), or any combination thereof is different for each DMRS pattern in the first set of DMRS patterns (paras. 63 and 66-68).   
Regarding claims 7 and 22, Wu discloses the method of claim 1, further comprising: determining a second DMRS pattern for a second slot allocated for transmission over the sidelink (fig. 2; (paras. 63-64 and 66-68), wherein the second DMRS pattern is determined based at least on the second slot having a second slot format of the two or more slot formats (para. 64, especially first sentence); and transmitting, to the receiver UE, DMRS in the second slot according to the second DMRS pattern (para. 67-68; fig. 3, steps 302-306; note: transmission of slots over time or on different frequencies (fig. 5)), and the method of claim 16, further 
Regarding claims 8 and 23, Wu discloses the method of claims 7 and 22, wherein the second DMRS pattern is one of a second set of DMRS patterns specified for the second slot format (para. 67, especially last sentence; note: different DMRS patterns available for the slot; paras. 63-64, 66 and 68) 
Regarding claims 9 and 24, Wu discloses the method of claim 8, further comprising: transmitting, to the receiver UE, an index value of the second DMRS pattern (para. 66; note: TxC for a DMRS pattern (e.g., “6x1”) or bitmap for DMRS patterns/configurations), and the method of claim 23, wherein determining the second DMRS pattern comprises: receiving, from the transmitter UE, an index value of the second DMRS pattern (para. 66; note: TxC for a DMRS pattern (e.g., “6x1”) or bitmap for DMRS patterns/configurations; para. 67); and determining the second DMRS pattern based on the index value (para. 68).  
Regarding claims 10 and 25, Wu discloses the method of claims 7 and 22, wherein: the first slot format comprises a regular slot format (fig. 2), and the second slot format comprises a feedback slot format (para. 68; note: the slot invokes feedback based on its DRMS configuration and a DMRS match index).  
Regarding claims 11 and 26, Wu discloses the method of claims 7 and 22, wherein a number of OFDM symbols available for transmission on the sidelink (paras. 63-64; note: 502C 
Regarding claims 29-30, these limitations are rejected on the same grounds as the methods of 1 and 16 above, respectively, where Wu further discloses a transmitter/receiver UE (figs. 1 and 11) comprising a memory; at least one transceiver (item 1111); and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to perform (paras. 87-90) the methods of claims 1 and 16, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 12-15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yi et al. (US 2019/0007152).
Regarding claims 12 and 27, Wu does not disclose the method of claims 1 and 16, wherein determining the first DMRS pattern is further based on a subcarrier spacing (SCS), a frequency range of the sidelink, or both. However, Yi discloses this feature (fig. 9; note: base SC0 for SL; fig. 17 and para. 133; note: increasing DMRS with increasing SCS where increasing SCS correspondingly increases the frequency range). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have determining the first DMRS pattern is further based on a subcarrier spacing (SCS), a frequency range of the sidelink, or both in the invention of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an appropriate amount of DMRS for communication purposes (Yi, figs. 9 and 17; paras. 133 and 136; para. 137, especially last two sentences; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 13, Wu in view of Yi teaches and makes obvious the method of claim 12, wherein the sidelink is deployed across at least a first subcarrier and a second subcarrier, at least a first frequency range and a second frequency range, or both (Wu, figs. 2 and 5; Yi, figs. 9 and 17; note: in Wu, fig. 2, a slot encompasses arbitrary frequency ranges of given subcarriers 0-11).  
Regarding claim 14, Wu in view of Yi teaches and makes obvious the method of claim 13, wherein: the first DMRS pattern is configured for slots in the first subcarrier having the first slot format, and a second DMRS pattern is configured for slots in the second subcarrier having the first slot format (Wu, figs. 2 and 5; note: in fig. 2 each slot encompasses multiple subcarriers 0-11).  
Regarding claim 15, Wu in view of Yi teaches and makes obvious the method of claim 13, wherein: the first DMRS pattern is configured for slots in the first frequency range having the first slot format, and a second DMRS pattern is configured for slots in the second frequency range having the first slot format (Wu, figs. 2 and 5; note: in fig. 2 each slot encompasses arbitrary frequency ranges of given subcarriers 0-11).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yang (US 2021/0250931).
Wu discloses the method of claim 16, wherein the first number of OFDM symbols available for sidelink transmission is 10 (fig. 2; note: at least 10 symbols) but does not disclose the second number of OFDM symbols available for sidelink transmission is 13. Yang discloses the number of symbols for a sidelink slot as 14 (fig. 2A; para. 93, last sentence; note: at least 13 symbols). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to disclose the second number of OFDM symbols available for sidelink transmission is 13 in the invention of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an acceptable slot length as is known in the art (Yang, fig. 2 and paras. 69-70 and 93; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiao et al. (US 2021/0167928) discloses an index for DMRS patterns based on numerology (paras. 151 and 161). Shin et al. (US 2020/0146000) discloses a DMRS pattern (paras. 227-232) based on the starting position of a sidelink (para. 226). Zhou et al. (US 2018/0167184; figs. 3 and 6-12, paras. 48 and 67 (DMRS pattern related to vehicle speed) and para. 71) and Yoon (2017/0094657; fig. 6) each discloses a DMRS pattern based on normal and extended CP slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462